         Case 1:19-cv-10133-SDA Document 17 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        6/1/2020
 Mohan Narain,

                               Plaintiff,
                                                            1:19-cv-10133 (SDA)
                   -against-
                                                            ORDER
 Vielle Jewelers LLC and Andre Hahn,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       This case contains claims under the Fair Labor Standards Act. On May 21, 2020 an Order

was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 12.) On May 28, 2020 the parties filed a motion for

settlement approval, attaching their proposed settlement agreement. (ECF No. 16.) Having

reviewed the proposed settlement, the Court finds that it is fair and reasonable. See Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement. The Clerk of Court is respectfully requested to close this case.

SO ORDERED.

DATED:        New York, New York
              June 1, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
